 

Exhibit 10.2

 



INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of February 28, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Intellectual
Property Security Agreement”), is made by SRAX, Inc., a Delaware corporation,
and all of its affiliated entities (“Borrower”), and BRF Finance Co., LLC and
its successors and assigns (“Lender”).

 

A. Borrower has entered into the Term Loan and Security Agreement, dated as of
even date herewith (as amended, supplemented, or otherwise modified from time to
time, the “Term Loan and Security Agreement”), with Lender.

 

B. Under the terms of the Term Loan and Security Agreement, Borrower has granted
a security interest in certain Collateral, including without limitation all of
the intellectual property of Borrower to Lender and has agreed as a condition
thereof to execute this Intellectual Property Security Agreement for recording
with the United States Patent and Trademark Office, the United States Copyright
Office, and other applicable Governmental Agencies.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower agrees as follows:

 

SECTION 1. Grant of Security. Borrower hereby grants to Lender a security
interest in all of Borrower’s right, title and interest in and to all of the
following property now owned or at any time hereafter acquired by Borrower or in
which Borrower now has or at any time in the future may acquire any right, title
or interest, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of Borrower’s Indebtedness (as defined in the Term Loan and Security
Agreement):

 

(a) (i) all United States trademarks, service marks, trade names, domain names,
corporate names, company names, business names, trade dress, trade styles or
logos and all registrations of and applications to register the foregoing
(except for any applications filed in the United States Patent and Trademark
Office on the basis of Borrower’s “intent-to-use” such trademark, unless and
until acceptable evidence of use of the trademark has been filed with the United
States Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of
the Lanham Act (15 U.S.C. 1051, et seq.), to the extent, if any, that, and
during the period, if any, in which granting a lien in such trademark
application prior to such filing would adversely affect the enforceability or
validity of such trademark application or of any registration that issues
therefrom) and any new renewals thereof, including each registration and
application identified in Schedule 1, (ii) the right to sue or otherwise recover
for any and all past, present and future infringements, misappropriations,
dilutions and other violations thereof, (iii) all income, royalties, damages and
other payments now and hereafter due and/or payable with respect thereto
(including payments under all licenses entered into in connection therewith, and
damages and payments for past, present or future infringements and dilutions
thereof) and (iv) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above;

 

(b) (i) all United States patents, patent applications, including, without
limitation, each issued patent and patent application identified on Schedule 1,
(ii) all inventions and improvements described and claimed therein, (iii) the
right to sue or otherwise recover for any and all past, present and future
infringements and other violations thereof, (iv) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including payments under all licenses entered into in connection therewith, and
damages and payments for past, present or future infringements thereof) and (v)
all reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon and all other rights
of any kind whatsoever accruing thereunder or pertaining thereto;

 

(c) (i) all United States copyrights, whether or not the underlying works of
authorship have been published, and all copyright registrations and copyright
applications, and any renewals or extensions thereof, including each
registration identified on Schedule 1, (ii) the right to sue or otherwise
recover for any and all past, present and future infringements and other
violations thereof, (iii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof) and
(iv) all other rights of any kind whatsoever accruing thereunder or pertaining
thereto; and

 

 

 

 

(d) any and all Proceeds of the foregoing.

 

SECTION 2. Recordation. Borrower authorizes and requests that the United States
Register of Copyrights or the United States Commissioner of Patents and
Trademarks, as applicable, record this Intellectual Property Security Agreement.

 

SECTION 3. Execution in Counterparts. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy or electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

SECTION 4. Governing Law. This Intellectual Property Security Agreement shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

SECTION 5. Conflict Provision. This Intellectual Property Security Agreement has
been entered into in conjunction with the provisions of the Term Loan and
Security Agreement. The rights and remedies of each party hereto with respect to
the security interest granted herein are without prejudice to, and are in
addition to those set forth in the Term Loan and Security Agreement, all terms
and provisions of which are incorporated herein by reference. In the event that
any provisions of this Intellectual Property Security Agreement are in conflict
with the Term Loan and Security Agreement, the provisions of the Term Loan and
Security Agreement shall govern.

 

[SIGNATURE PAGES FOLLOW]

 

2

 

 



IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

  SRAX, INC.         By:     Name:     Title:  

 

  BRF FINANCE CO., LLC         By:       Name:     Title:  

 

3

 



 

SCHEDULE 1

 

LIST OF INTELLECTUAL PROPERTY

 

TRADEMARK   Serial No. / Filing Date   Registration No. / Registration Date  
Record Owner
/Applicant SRAX   86525603 / February 5, 2015   4930415 / April 5, 2016   Social
Reality, Inc. SRAX (di)   86525839 / February 5, 2015   4830524 / October 13,
2015   Social Reality, Inc. SRAX Social   87087119 / March 14, 2017   5212226 /
May 30, 2017   Social Reality, Inc. SRAX SOCIAL   87087132 / June 28, 2016  
5212227 / May 30, 2017   Social Reality, Inc. BIGTOKEN   88409376 / April 30,
2019   PENDING   Social Reality, Inc.

 

4

 

 

 

